SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) Minnesota 27-0383995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 215 South Cascade Street,Box 496,Fergus Falls, Minnesota 56538-0496 (Address of principal executive offices) (Zip Code) 866-410-8780 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YES NOX Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date: April 30, 2011 – 36,058,873 Common Shares ($5 par value) OTTER TAIL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 and December 31, 2010(not audited) 2 & 3 Consolidated Statements of Income - Three Months Ended March 31, 2011 and 2010 (not audited) 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010(not audited) 5 Notes to Consolidated Financial Statements (not audited) 6-26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41-43 Item 4. Controls and Procedures 43 Part II.Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44-45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 46 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands) March 31, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable: Trade—Net Other Inventories Deferred Income Taxes Accrued Utility and Cost-of-Energy Revenues Costs and Estimated Earnings in Excess of Billings Income Taxes Receivable Other Assets of Discontinued Operations Total Current Assets Investments Other Assets Goodwill Other Intangibles—Net Deferred Debits Unamortized Debt Expense Regulatory Assets Total Deferred Debits Plant Electric Plant in Service Nonelectric Operations Construction Work in Progress Total Gross Plant Less Accumulated Depreciation and Amortization Net Plant Total Assets $ $ See accompanying notes to consolidated financial statements. 2 Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands, except share data) March 31, December 31, LIABILITIES AND EQUITY Current Liabilities Short-Term Debt $ $ Current Maturities of Long-Term Debt Accounts Payable Accrued Salaries and Wages Accrued Taxes Derivative Liabilities Other Accrued Liabilities Liabilities of Discontinued Operations Total Current Liabilities Pensions Benefit Liability Other Postretirement Benefits Liability Other Noncurrent Liabilities Commitments (note 9) Deferred Credits Deferred Income Taxes Deferred Tax Credits Regulatory Liabilities Other Total Deferred Credits Capitalization Long-Term Debt, Net of Current Maturities Class B Stock Options of Subsidiary Cumulative Preferred Shares Authorized 1,500,000 Shares Without Par Value; Outstanding 2011 and 2010 – 155,000 Shares Cumulative Preference Shares – Authorized 1,000,000 Shares Without Par Value; Outstanding - None Common Shares, Par Value $5 Per Share—Authorized, 50,000,000 Shares; Outstanding, 2011—36,002,739 Shares; 2010—36,002,739 Shares Premium on Common Shares Retained Earnings Accumulated Other Comprehensive Income Total Common Equity Total Capitalization Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 3 Otter Tail Corporation Consolidated Statements of Income (not audited) Three Months Ended March 31, (in thousands, except share and per-share amounts) Operating Revenues Electric $ $ Nonelectric Total Operating Revenues Operating Expenses Production Fuel - Electric Purchased Power - Electric System Use Electric Operation and Maintenance Expenses Cost of Goods Sold - Nonelectric (excludes depreciation; included below) Other Nonelectric Expenses Depreciation and Amortization Property Taxes - Electric Total Operating Expenses Operating Income Other Income 13 Interest Charges Income from Continuing Operations Before Income Taxes Income Taxes – Continuing Operations Income from Continuing Operations Income from Discontinued Operations net of Income Taxes of$1,112 and $727, respectively Net Income Preferred Dividend Requirements Earnings Available for Common Shares $ $ Average Number of Common Shares Outstanding—Basic Average Number of Common Shares Outstanding—Diluted Basic Earnings Per Common Share: Continuing Operations (net of preferred dividend requirement) $ $ Discontinued Operations Diluted Earnings Per Common Share: Continuing Operations (net of preferred dividend requirement) $ $ Discontinued Operations Dividends Per Common Share $ $ See accompanying notes to consolidated financial statements. 4 Otter Tail Corporation Consolidated Statements of Cash Flows (not audited) Three Months Ended March 31, (in thousands) Cash Flows from Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities: Income from Discontinued Operations ) ) Depreciation and Amortization Deferred Tax Credits ) ) Deferred Income Taxes Change in Deferred Debits and Other Assets 15 Change in Noncurrent Liabilities and Deferred Credits 90 Allowance for Equity (Other) Funds Used During Construction ) Change in Derivatives Net of Regulatory Deferral ) ) Stock Compensation Expense – Equity Awards Other—Net ) ) Cash (Used for) Provided by Current Assets and Current Liabilities: Change in Receivables ) ) Change in Inventories ) ) Change in Other Current Assets ) ) Change in Payables and Other Current Liabilities ) Change in Interest Payable and Income Taxes Receivable/Payable ) Net Cash Provided by (Used in) Continuing Operations ) Net Cash Provided by (Used in) Discontinued Operations ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities Capital Expenditures ) ) Proceeds from Disposal of Noncurrent Assets Net (Increase) in Other Investments ) ) Net Cash Used in Investing Activities - Continuing Operations ) ) Net Cash Provided by Investing Activities - Discontinued Operations 11 Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Change in Checks Written in Excess of Cash ) Net Short-Term Borrowings Proceeds from Issuance of Common Stock 55 Common Stock Issuance Expenses ) Payments for Retirement of Common Stock ) Proceeds from Issuance of Long-Term Debt 95 Short-Term and Long-Term Debt Issuance Expenses ) ) Payments for Retirement of Long-Term Debt ) ) Dividends Paid and Other Distributions ) ) Net Cash Provided by Financing Activities - Continuing Operations Net Cash (Used in) Provided by Financing Activities - Discontinued Operations ) Net Cash Provided by Financing Activities Cash and Cash Equivalents at Beginning of Period – Discontinued Operations ) Effect of Foreign Exchange Rate Fluctuations on Cash – Discontinued Operations ) ) Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See accompanying notes to consolidated financial statements. 5 OTTER TAIL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (not audited) In the opinion of management, Otter Tail Corporation (the Company) has included all adjustments (including normal recurring accruals) necessary for a fair presentation of the consolidated financial statements for the periods presented. The consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes as of and for the years ended December 31, 2010, 2009 and 2008 included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Because of seasonal and other factors, the earnings for the three months ended March 31, 2011 should not be taken as an indication of earnings for all or any part of the balance of the year. The following notes are numbered to correspond to numbers of the notes included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. 1. Summary of Significant Accounting Policies Revenue Recognition Due to the diverse business operations of the Company, revenue recognition depends on the product produced and sold or service performed. The Company recognizes revenue when the earnings process is complete, evidenced by an agreement with the customer, there has been delivery and acceptance, and the price is fixed or determinable. In cases where significant obligations remain after delivery, revenue recognition is deferred until such obligations are fulfilled. Provisions for sales returns and warranty costs are recorded at the time of the sale based on historical information and current trends. In the case of derivative instruments, such as Otter Tail Power Company’s (OTP) forward energy contracts, marked-to-market and realized gains and losses are recognized on a net basis in revenue in accordance with Accounting Standards Codification (ASC) 815-10-45-9. Gains and losses on forward energy contracts subject to regulatory treatment, if any, are deferred and recognized on a net basis in revenue in the period realized. For the Company’s operating companies recognizing revenue on certain products when shipped, those operating companies have no further obligation to provide services related to such product. The shipping terms used in these instances are FOB shipping point. Some of the operating businesses in the Company’s Wind Energy, Manufacturing and Construction segments enter into fixed-price construction contracts. Revenues under these contracts are recognized on a percentage-of-completion basis. The Company’s consolidated revenues recorded under the percentage-of-completion method were 28.9% for the three months ended March 31, 2011 and 23.9% for the three months ended March 31, 2010. The method used to determine the progress of completion is based on the ratio of labor hours incurred to total estimated labor hours at the Company’s wind tower manufacturer and costs incurred to total estimated costs on all other construction projects. If a loss is indicated at a point in time during a contract, a projected loss for the entire contract is estimated and recognized. The following table summarizes costs incurred and billings and estimated earnings recognized on uncompleted contracts: March 31, December 31, (inthousands) Costs Incurred on Uncompleted Contracts $ $ Less Billings to Date ) ) Plus Estimated Earnings Recognized 20,628 $ $ 6 The following amounts are included in the Company’s consolidated balance sheets. Billings in excess of costs and estimated earnings on uncompleted contracts are included in Accounts Payable: March 31, December 31, (inthousands) Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts $ $ Billings in Excess of Costs and Estimated Earnings on Uncompleted Contracts ) ) $ $ Costs and Estimated Earnings in Excess of Billings at DMI Industries, Inc. (DMI), the Company’s wind tower manufacturer, were $56,178,000 as of March31, 2011 and $58,990,000 as of December 31, 2010. This amount is related to costs incurred on wind towers in the process of completion on major contracts under which the customer is not billed until towers are completed and ready for shipment. Retainage Accounts Receivable include amounts billed by the Company’s subsidiaries under contracts that have been retained by customers pending project completion of $11,638,000 on March 31, 2011 and $11,848,000 on December 31, 2010. Sales of Receivables DMI is a party to a $40 million receivables purchase agreement whereby designated customer accounts receivable may be sold to General Electric Capital Corporation on a revolving basis. The agreement, originally scheduled to expire in March 2011, was extended for one year by DMI in February 2011. The discount rate for the one-year extension was increased to 3-month LIBOR plus 4%. Accounts receivable sold totaled $19,048,000 in the first three months of 2011 compared with $10,800,000 in the first three months of 2010. Discounts, fees and commissions charged to operating expenses in the consolidated statements of income were $118,000 in the first three months of 2011 compared with $32,000 in the first three months of 2010. In compliance with guidance under ASC 860-20, Sales of Financial Assets, sales of accounts receivable are reflected as a reduction of accounts receivable in the consolidated balance sheets and the proceeds are included in the cash flows from operating activities in the consolidated statements of cash flows. Supplemental Disclosures of Cash Flow Information Three Months Ended March 31, (in thousands) Increases in Accounts Payable Related to Capital Expenditures $ $ 41 Fair Value Measurements The Company follows ASC 820, Fair Value Measurements and Disclosures, for recurring fair value measurements. ASC 820 provides a single definition of fair value and requires enhanced disclosures about assets and liabilities measured at fair value. ASC 820-10-35 establishes a hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value. The three levels defined by the hierarchy and examples of each level are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reported date. The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices, such as equities listed by the New York Stock Exchange and commodity derivative contracts listed on the New York Mercantile Exchange. Level 2 – Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date. The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, such as treasury securities with pricing interpolated from recent trades of similar securities, or priced with models using highly observable inputs, such as commodity options priced using observable forward prices and volatilities. Level 3 – Significant inputs to pricing have little or no observability as of the reporting date. The types of assets and liabilities included in Level 3 are those with inputs requiring significant management judgment or estimation and may include complex and subjective models and forecasts. 7 The following table presents, for each of these hierarchy levels, the Company’s assets and liabilities that are measured at fair value on a recurring basis as of March 31, 2011 and December 31, 2010: March 31, 2011 (in thousands) Level 1 Level 2 Level 3 Assets: Investments for Nonqualified Retirement Savings Retirement Plan: Money Market and Mutual Funds and Cash $ $ Forward Gasoline Purchase Contracts Forward Energy Contracts Regulatory Asset – Deferred Mark-to-Market Losses on Forward Energy Contracts Investments of Captive Insurance Company: Corporate Debt Securities Total Assets $ $ Liabilities: Forward Energy Contracts $ $ Regulatory Liability – Deferred Mark-to-Market Gains on Forward Energy Contracts Total Liabilities $ $ December 31, 2010 (in thousands) Level 1 Level 2 Level 3 Assets: Investments for Nonqualified Retirement Savings Retirement Plan: Money Market and Mutual Funds and Cash $ $ Forward Gasoline Purchase Contracts 58 Forward Energy Contracts Regulatory Asset – Deferred Mark-to-Market Losses on Forward Energy Contracts Investments of Captive Insurance Company: Corporate Debt Securities Total Assets $ $ Liabilities: Forward Energy Contracts $ $ Regulatory Liability – Deferred Mark-to-Market Gains on Forward Energy Contracts Total Liabilities $ $ Reclassifications and Changes to Presentation The Company’s consolidated balance sheet as of December 31, 2010, and consolidated income statement and consolidated statement of cash flows for the three months ended March 31, 2010 reflect the reclassifications of the assets and liabilities, operating results and cash flows of Idaho Pacific Holdings, Inc. (IPH) to discontinued operations as a result of a second quarter 2011 decision to sell IPH. The Company reached an agreement to sell IPH on May 6, 2011. The reclassifications had no impact on the Company’s total assets, consolidated net income or cash flows for the three months ended March 31, 2010. In 2011 management reported Minnesota Conservation Improvement Program (MNCIP) incentives in Operating Revenues – Electric rather than Other Income as they had been classified prior to 2011. The Company has corrected this classification resulting in an increase in Operating Revenues and Operating Income and a decrease in Other Income of $362,000 for the three months ended March 31, 2010. The correction had no impact on the Company’s net income, total assets, or operating cash flows for the three months ended March 31, 2010. 8 Inventories Inventories consist of the following: March 31, December 31, (in thousands) Finished Goods $ $ Work in Process Raw Material, Fuel and Supplies Total Inventories $ $ Goodwill The following table summarizes changes to goodwill by business segment during 2011: (in thousands) Balance December 31, Impairments Balance (net of impairments) December 31, Adjustments to Goodwill in 2011 Balance (net of impairments) March 31, Electric $ $ ) $ $ $ Wind Energy Manufacturing ) Construction Plastics Health Services Total $ $ ) $ $ $ Other Intangible Assets The following table summarizes the components of the Company’s intangible assets at March 31, 2011 and December31,2010: March 31, 2011 (in thousands) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Amortization Periods Amortized Intangible Assets: Customer Relationships $ $ $ 15 – 25 years Covenants Not to Compete 16 3 – 5 years Other Intangible Assets Including Contracts 38 5 – 30 years Total $ $ $ Nonamortized Intangible Assets: Brand/Trade Name $ $ $ December 31, 2010(in thousands) Amortized Intangible Assets: Customer Relationships $ $ $ 15 – 25 years Covenants Not to Compete 28 3 – 5 years Other Intangible Assets Including Contracts 39 5 – 30 years Total $ $ $ Nonamortized Intangible Assets: Brand/Trade Name $ $ $ The amortization expense for these intangible assets was $224,000 for the three months ended March 31, 2011 compared with $283,000 for the three months ended March 31, 2010. The estimated annual amortization expense for these intangible assets for the next five years is $874,000 for 2011, $895,000 for 2012, $931,000 for 2013, $931,000 for 2014 and $931,000 for 2015. 9 Comprehensive Income Three Months Ended March 31, (in thousands) Net Income $ $ Other Comprehensive Income (Loss) (net-of-tax): Foreign Currency Translation Gain 445 488 Amortization of Unrecognized Losses and Costs Related to Postretirement Benefit Programs ) 105 Unrealized (Loss) Gain on Available-for-Sale Securities ) 39 Total Other Comprehensive Income (Loss) ) 632 Total Comprehensive Income $ $ 2. Segment Information The Company's businesses have been classified into six segments to be consistent with its business strategy and the reporting and review process used by the Company’s chief operating decision makers. These businesses reach customers in all 50 states and international markets. The six segments are: Electric, Wind Energy, Manufacturing, Construction, Plastics and Health Services. Electric includes the production, transmission, distribution and sale of electric energy in Minnesota, North Dakota and South Dakota by OTP. In addition, OTP is an active wholesale participant in the Midwest Independent Transmission System Operator (MISO) markets. OTP’s operations have been the Company’s primary business since 1907. Additionally, the electric segment includes Otter Tail Energy Services Company (OTESCO), which provides technical and engineering services, wind farm site development and energy efficient lighting primarily in North Dakota and Minnesota. Wind Energy consists of two businesses: a steel fabrication company primarily involved in the production of wind towers sold in the United States and Canada, with manufacturing facilities in North Dakota, Oklahoma and Ontario, Canada, and a trucking company headquartered in West Fargo, North Dakota, specializing in flatbed and heavy-haul services and operating in 49 states and six Canadian provinces. Prior to the realignment of the Company’s business segments, the wind tower production company was included in Manufacturing and the trucking company was included in Other Business Operations. Manufacturing consists of businesses in the following manufacturing activities: contract machining, metal parts stamping and fabrication, and production of waterfront equipment, material and handling trays and horticultural containers. These businesses have manufacturing facilities in Florida, Illinois, Minnesota and Missouri and sell products primarily in the United States. Construction consists of businesses involved in residential, commercial and industrial electric contracting and construction of fiber optic and electric distribution systems, water, wastewater and HVAC systems primarily in the central United States. Construction operations were included in Other Business Operations prior to the realignment of the Company’s business segments. Plastics consists of businesses producing polyvinyl chloride (PVC) pipe in the upper Midwest and Southwest regions of the United States. Health Services consists of businesses involved in the sale of diagnostic medical equipment, patient monitoring equipment and related supplies and accessories. These businesses also provide equipment maintenance, diagnostic imaging equipment and technical staff to various medical institutions located throughout the United States. Food Ingredient Processing is no longer a reportable segment as a result of the sale of IPH on May 6, 2011. The results of operations, financial position and cash flows of IPH are reported as discontinued operations in the Company’s consolidated financial statements. OTP and OTESCO are wholly owned subsidiaries of the Company. All of the Company’s other businesses are owned by its wholly owned subsidiary, Varistar Corporation (Varistar). 10 Corporate includes items such as corporate staff and overhead costs, the results of the Company’s captive insurance company and other items excluded from the measurement of operating segment performance. Corporate assets consist primarily of cash, prepaid expenses, investments and fixed assets. Corporate is not an operating segment. Rather, it is added to operating segment totals to reconcile to totals on the Company’s consolidated financial statements. The Company had no single external customer that accounted for 10% or more of the Company’s consolidated revenues in 2010. Substantially all of the Company’s long-lived assets are within the United States except for a wind tower manufacturing plant in Fort Erie, Ontario, Canada. The following table presents the percent of consolidated sales revenue by country: ThreeMonthsEnded March 31, United States of America % % Canada % % All Other Countries (none greater than 1%) % % The Company evaluates the performance of its business segments and allocates resources to them based on earnings contribution and return on total invested capital. Information for the business segments for three month periods ended March31, 2011 and 2010 and total assets by business segment as of March 31, 2011 and December31, 2010 are presented in the following tables: Operating Revenue Three Months Ended March 31, (in thousands) Electric $ $ Wind Energy 61,597 49,398 Manufacturing 56,313 38,031 Construction 37,515 17,774 Plastics 18,478 23,087 Health Services 22,495 25,171 Corporate Revenues and Intersegment Eliminations ) ) Total $ $ Interest Expense Three Months Ended March 31, (in thousands) Electric $ $ Wind Energy 1,914 1,321 Manufacturing 1,306 1,247 Construction 220 118 Plastics 363 363 Health Services 399 245 Corporate and Intersegment Eliminations 199 458 Total $ $ 11 Income Taxes Three Months Ended March 31, (in thousands) Electric $ $ Wind Energy ) (7 ) Manufacturing ) Construction ) ) Plastics ) Health Services ) Corporate ) ) Total $ $ Earnings Available for Common Shares Three Months Ended March 31, (in thousands) Electric $ $ Wind Energy ) 33 Manufacturing ) Construction ) ) Plastics ) 781 Health Services ) Corporate ) ) Discontinued Operations Total $ $ Total Assets March 31, December 31, (inthousands) Electric $ $ Wind Energy Manufacturing Construction Plastics Health Services Corporate Discontinued Operations Total $ $ 3. Rate and Regulatory Matters Minnesota 2010 General Rate Case Filing—OTP filed a general rate case on April 2, 2010 requesting an 8.01% increase with a 3.8% interim rate request.On May 27, 2010, the Minnesota Public Utilities Commission (MPUC) issued an order accepting the filing, suspending rates and setting interim rates. The MPUC approved a 3.8% interim rate increase to be effective with customer usage on and after June 1, 2010. The MPUC held a hearing to decide on the issues in the rate case on March 25, 2011 and issued a written order on April 25, 2011.OTP calculated the impact of its understanding of the MPUC’s oral decision prior to receiving the written order and estimated there would be an interim rate refund of approximately $3.8million. Based on its estimate, OTP accrued a $2.3 million refund liability in the first quarter of 2011 related to revenue that had been billed under interim rates from June 1, 2010 through March 31, 2011. OTP expects the refund to be distributed to Minnesota customers 12 during the fourth quarter of 2011. The MPUC’s written order included recovery of Big Stone II costs over five years (see discussion below), inclusion of wind farm assets in base rates, transfer of cost recovery from the MNCIP tracker to base rates, and inclusion of fuel costs and revenues related to asset-based wholesale sales of electricity in the Minnesota fuel clause adjustment (FCA). Pursuant to the order, OTP’s allowed rate of return on rate base will increase from 8.33% to 8.61% and its allowed rate of return on equity will increase from 10.43% to 10.74%. OTP's rates of return will be based on a capital structure of 48.28% long term debt and 51.72% common equity. OTP intends to request reconsideration on certain issues and the MPUC has 60 days to reconsider its order after requests for reconsideration are submitted. OTP has a regulatory asset of $4.8 million for revenues that are eligible for recovery through the Minnesota Renewable Resource Adjustment (MNRRA) rider that have not been billed to Minnesota customers as of March 31, 2011. Except for the balance of this regulatory asset, the recovery of MNRRA costs will be moved to base rates late in 2011 as part of the MPUC’s order in OTP’s 2010 general rate case. In OTP’s 2010 general rate case, the MPUC approved the transfer of transmission costs currently being recovered through OTP’s Minnesota Transmission Cost Recovery (TCR) rider to recovery in base rates. The transmission investments will continue to be recovered through OTP’s Minnesota TCR rider rate until final rates go into effect at the conclusion of the general rate case. OTP filed a request for an update to its Minnesota TCR rider rate on October 5, 2010. Comments and reply comments have been filed but the MPUC has not yet scheduled a hearing on the request. North Dakota Transmission Cost Recovery Rider—North Dakota law provides a mechanism for automatic adjustment outside of a general rate proceeding to recover jurisdictional capital and operating costs incurred by a public utility for new or modified electric transmission facilities. OTP requested recovery of such costs in its general rate case filed in November 2008 and was granted recovery of such costs by the North Dakota Public Service Commission (NDPSC) in its November 25, 2009 order. OTP filed a request for an initial North Dakota TCR rider with the NDPSC on April 29, 2011. South Dakota 2010 General Rate Case Filing—On August 20, 2010 OTP filed a general rate case with the South Dakota Public Utilities Commission (SDPUC) requesting an overall revenue increase of approximately $2.8 million, or just under 10.0%, which includes, among other things, recovery of investments and expenses related to renewable resources. On September 28, 2010 the SDPUC suspended OTP’s proposed rates for a period of 180 days to allow time to review OTP’s proposal. On January 19, 2011 OTP submitted a proposal to use current rate design to implement an interim rate in South Dakota to be effective on and after February 17, 2011. On January 26, 2011 OTP submitted an amended proposal to also use a lower interim rate increase than originally proposed. At its February 1, 2011 meeting, the SDPUC approved OTP’s request to implement interim rates using current rate design and the lower interim increase to be effective on and after February 17, 2011. A joint motion for approval of a settlement stipulation allowing the inclusion of OTP’s Luverne Wind Farm assets in its South Dakota rate base was filed and brought before the SDPUC on April 19, 2011. Final rates will be effective as of June 1, 2011. Interim rates will remain in effect until final rates begin and there will not be any interim rate refund because interim rates are the same amount as the final rates. In the oral decision made by the SDPUC, the SDPUC approved a revenue increase of $643,000. OTP’s allowed rate of return on rate base in South Dakota will be 8.50% based on a capital structure of 47.0% long term debt and 53.0% common equity. Transmission Cost Recovery Rider—South Dakota law provides a mechanism for automatic adjustment outside of a general rate proceeding to recover jurisdictional capital and operating costs incurred by a public utility for new or modified electric transmission facilities. OTP submitted a request for an initial South Dakota TCR rider to the SDPUC on November 5, 2010. The South Dakota TCR request is scheduled for hearing on May 17, 2011. 13 Capacity Expansion 2020 (CapX2020) Fargo–Monticello 345 kiloVolt (kV) Project, Brookings–Southeast Twin Cities 345 kV Project and Twin Cities–LaCrosse 345 kV Project—On April 16, 2009 the MPUC approved the Certificates of Need (CONs) for the three 345 kV Group 1 CapX2020 line projects (Fargo-Monticello, Brookings-Southeast Twin Cities, and Twin Cities-LaCrosse). The route permit application for the Monticello to St. Cloud portion of the Fargo project was filed in April 2009. The MPUC approved the route permit application and issued a written order on July 12, 2010. Required permits from the Minnesota Department of Transportation, Minnesota Department of Natural Resources and the U.S. Army Corps of Engineers were received in 2010. A Transmission Capacity Exchange Agreement, allocating transmission capacity rights to owners across the Monticello to St. Cloud portion of the project, was accepted by the Federal Energy Regulatory Commission (FERC) in the third quarter of 2010. The Minnesota route permit application for the St. Cloud to Fargo portion of the Fargo project was filed on October 1, 2009. The MPUC is expected to make a determination on the route permit application in the second quarter of 2011. Minnesota State Environmental Impact Statement (EIS) scoping meetings were held in September 2010 and public hearings were held in November 2010. On October 8, 2010, OTP submitted its application for a Certificate of Public Convenience and Necessity (CPCN) from the NDPSC for the North Dakota portion of the Fargo–Monticello 345 kV project. The NDPSC approved the CPCN in January 2011. The application for North Dakota Certificate of Corridor Compatibility was filed on December 30, 2010. The Minnesota route permit application for the Brookings project was filed in the fourth quarter of 2008. On July 15, 2010 the MPUC voted to approve most of the Brookings route permit application. On September 15, 2010 the MPUC approved a route permit for five of six project line segments, with the exception of the line segment that crosses the Minnesota River. Additional Evidentiary Hearings were held regarding the line segment crossing the Minnesota River, and the Administrative Law Judge issued a report in December 2010. The MPUC approved the final line segment for the project on February 3, 2011. An application for a South Dakota facility route permit was filed with the SDPUC on November 22, 2010. The SDPUC conducted a public hearing in January 2011 and a South Dakota route permit is expected to be approved in the second quarter of 2011. Bemidji–Grand Rapids 230 kV Project—OTP serves as the lead utility for the CapX2020 Bemidji-Grand Rapids 230-kV project, which has an expected in-service date of late 2012 or early 2013. The MPUC approved the CON for this project on July 9, 2009. A route permit application was filed with the MPUC in the second quarter of 2008 for the Bemidji-Grand Rapids project. On October 28, 2010 the MPUC approved the route permit application for the project. The joint state and federal EIS was published by the federal agencies on September 7, 2010, and the project’s Transmission Capacity Exchange Agreement was accepted and approved by the FERC in the third quarter of 2010. On March 25, 2011, the Leech Lake Band of Ojibwe (LLBO) submitted a petition to MPUC, requesting the revocation or suspension of the project’s route permit. The request is based on the LLBO’s allegation that it has jurisdiction to require the project to obtain its permission to cross through the historical boundaries of the LLBO Reservation. The owners of the Bemidji project, including OTP, have filed reply comments in opposition to the LLBO’s request. On April 25, 2011, the Bemidji project owners filed a declaratory judgment complaint in the U.S. District Court for Minnesota against the LLBO. The federal court action seeks a declaratory judgment that no consent from the LLBO is required for the Project through the LLBO reservation boundaries since the project is located exclusively on non LLBO lands. CapX2020 Request for Advance Determination of Prudence—On October 5, 2009 OTP filed an application for an advance determination of prudence with the NDPSC for its proposed participation in three of the four Group 1 projects (Fargo-Monticello, Brookings-Southeast Twin Cities, and Bemidji-Grand Rapids). An administrative law judge conducted an evidentiary hearing on the application in May 2010. On October 6, 2010 the NDPSC adopted an order approving a settlement between OTP and intervener NDPSC advocacy staff, and issuing an advance determination of prudence to OTP for participation in the three Group 1 projects. The order is subject to a number of terms and conditions in addition to the settlement agreement, including the provision of additional information on the eventual resolution of cost allocation issues relevant to the Brookings-Southeast Twin Cities project and its associated impact on North Dakota. On April 29, 2011, OTP filed its compliance filing with the NDPSC, seeking the NDPSC’s determination of continued prudence for OTP’s investment in the Brookings Project. 14 Big Stone Air Quality Control System The South Dakota Department of Environment and Natural Resources (DENR) determined that the Big Stone Plant is subject to Best Available Retrofit Technology (BART) requirements of the Clean Air Act (CAA), based on air dispersion modeling indicating that Big Stone’s emissions reasonably contribute to visibility impairment in national parks and wilderness areas in Minnesota, North Dakota, South Dakota and Michigan. Under the U.S. Environmental Protection Agency’s (EPA) regional haze regulations, South Dakota has developed and submitted its implementation plan and associated implementing rules to EPA on January 11, 2011. Under the South Dakota Implementation Plan, and its implementing rules that became effective in December 2010, the Big Stone Plant must install and operate a new BART compliant air quality control system to reduce emissions as expeditiously as practicable, but no later than five years after the EPA’s approval of South Dakota’s implementation plan. Although studies and evaluations are continuing, the current project cost is estimated to be approximately $490million (OTP’s share would be $264 million). On January 14, 2011 OTP filed a petition asking the MPUC for advance determination of prudence for the design, construction and operation of the BART compliant air quality control system at Big Stone Plant attributable to serving OTP’s Minnesota customers. The Big Stone Plant is currently operating within all presently applicable federal and state air quality and emission standards. Big Stone II Project On June 30, 2005 OTP and a coalition of six other electric providers entered into several agreements for the development of a second electric generating unit, named Big Stone II, at the site of the existing Big Stone Plant near Milbank, South Dakota. On September 11, 2009 OTP announced its withdrawal—both as a participating utility and as the project’s lead developer—from Big Stone II, due to a number of factors. On November 2, 2009, the remaining Big Stone II participants announced the cancellation of the Big Stone II project. OTP requested recovery of the Minnesota portion of its Big Stone II development costs over a five-year period as part of its general rate case filed in Minnesota on April 2, 2010. In a written order issued on April 25, 2011, the MPUC authorized recovery of the Minnesota portion of Big Stone II generation development costs from Minnesota ratepayers over a 60-month recovery period expected to begin in October 2011. The amount of Big Stone II generation costs incurred by OTP that were deemed recoverable from Minnesota ratepayers (which excludes $3,246,000 of project transmission-related costs) was $3,199,000. Because the MPUC denied OTP an investment return on these deferred costs over the 60-month recovery period, the recoverable amount has been discounted to its present value of $2,758,000, in accordance with ASC 980, Regulated Operations, accounting requirements. On December 30, 2010 OTP filed a request for an extension of the Minnesota Route Permit for the Big Stone transmission facilities. The request asks to extend the deadline for filing a CON for these transmission facilities until March 17, 2013. The April 25, 2011 MPUC order instructed OTP to transfer the $3,246,000 Minnesota share of Big Stone II transmission costs to Construction Work in Progress (CWIP) and to create a tracker account through which any over or under recoveries could be accumulated for refund or recovery determination in future rate cases as a regulatory liability or asset. If determined eligible for recovery under the FERC-approved MISO regional transmission tariff, the Minnesota portion of Big Stone II transmission costs and accumulated Allowance for Funds Used During Construction (AFUDC) will receive rate base treatment and recovery through the FERC-approved MISO regional transmission rates. Any amounts over or under collected through MISO rates will be reflected in the tracker account. OTP requested recovery of the South Dakota portion of its Big Stone II development costs over a five-year period as part of its general rate case filed in South Dakota on August 20, 2010. In the first quarter of 2011, the SDPUC approved recovery of the South Dakota portion of Big Stone II generation development costs totaling approximately $1.0 million from South Dakota ratepayers over a ten-year period beginning in February 2011 with the implementation of interim rates. OTP will be allowed to earn a return on the amount subject to recovery over the ten-year recovery period. Therefore, the South Dakota settlement amount is not discounted. OTP transferred the remaining Big Stone II transmission costs to CWIP, with such costs subject to AFUDC and recovery in future FERC-approved MISO rates or retail rates. 15 4. Regulatory Assets and Liabilities As a regulated entity OTP accounts for the financial effects of regulation in accordance with ASC 980, Regulated Operations. This accounting standard allows for the recording of a regulatory asset or liability for costs that will be collected or refunded in the future as required under regulation. The following table indicates the amount of regulatory assets and liabilities recorded on the Company’s consolidated balance sheet: March 31, December 31, Recovery/ (in thousands) Refund Period Regulatory Assets - Current: Accrued Cost-of-Energy Revenue $ ) $ 17 months Regulatory Assets – Long Term: Unrecognized Transition Obligation, Prior Service Costs and Actuarial Losses on Pensions and Other Postretirement Benefits $ $ see below Deferred Marked-to-Market Losses 48 months Deferred Conservation Improvement Program Costs & Accrued Incentives 27 months Minnesota Renewable Resource Rider Accrued Revenues 36 months Big Stone II Unrecovered Project Costs – North Dakota 28 months Debt Reacquisition Premiums 258 months Big Stone II Unrecovered Project Costs – Minnesota 66 months Deferred Income Taxes asset lives Accumulated ARO Accretion/Depreciation Adjustment asset lives General Rate Case Recoverable Expenses 35 months North Dakota Renewable Resource Rider Accrued Revenues 33 months Big Stone II Unrecovered Project Costs – South Dakota 118 months MISO Schedule 16 and 17 Deferred Administrative Costs - ND 20 months South Dakota – Asset-Based Margin Sharing Shortfall 11 months Minnesota Transmission Rider Accrued Revenues 34 21 months Deferred Holding Company Formation Costs 39 months Total Regulatory Assets – Long Term $ $ Regulatory Liabilities: Accumulated Reserve for Estimated Removal Costs – Net of Salvage $ $ asset lives Deferred Income Taxes asset lives Minnesota Transmission Rider Accrued Refund see below Deferred Marked-to-Market Gains 53 months Deferred Gain on Sale of Utility Property – Minnesota Portion 273 months South Dakota – Nonasset-Based Margin Sharing Excess 77 84 21 months Total Regulatory Liabilities $ $ Net Regulatory Asset Position $ $ The regulatory asset related to the unrecognized transition obligation, prior service costs and actuarial losses on pensions and other postretirement benefits represents benefit costs and actuarial losses subject to recovery through rates as they are expensed over the remaining service lives of active employees included in the plans. These unrecognized benefit costs and actuarial losses are required to be recognized as components of Accumulated Other Comprehensive Income in equity under ASC 715, Compensation—Retirement Benefits, but are eligible for treatment as regulatory assets based on their probable recovery in future retail electric rates. All Deferred Marked-to-Market Gains and Losses recorded as of March 31, 2011 are related to forward purchases of energy scheduled for delivery through August 2015. Deferred Conservation Program Costs & Accrued Incentives represent mandated conservation expenditures and incentives recoverable through retail electric rates. 16 Minnesota Renewable Resource Rider Accrued Revenues relate to revenues earned on qualifying 2008 through 2011 renewable resource costs incurred to serve Minnesota customers that have not been billed to Minnesota customers as of March 31, 2011. Big Stone II Unrecovered Project Costs – North Dakota are the North Dakota share of costs incurred by OTP related to its participation in the abandoned Big Stone II generation project. Debt Reacquisition Premiums are being recovered from OTP customers over the remaining original lives of the reacquired debt issues, the longest of which is 258 months. Big Stone II Unrecovered Project Costs – Minnesota are the Minnesota share of costs incurred by OTP related to its participation in the abandoned Big Stone II generation project. The regulatory assets and liabilities related to Deferred Income Taxes result from changes in statutory tax rates accounted for in accordance with ASC 740, Income Taxes. The Accumulated Asset Retirement Obligation (ARO) Accretion/Depreciation Adjustment will accrete and be amortized over the lives of property with asset retirement obligations. North Dakota Renewable Resource Rider Accrued Revenues relate to revenues earned on qualifying renewable resource costs incurred to serve North Dakota customers that have not been billed to North Dakota customers as of March 31, 2011. Big Stone II Unrecovered Project Costs – South Dakota are the South Dakota share of costs incurred by OTP related to its participation in the abandoned Big Stone II generation project. South Dakota – Asset-Based Margin Sharing Shortfall represents differences in OTP’s South Dakota share of actual profit margins on wholesale sales of electricity from company-owned generating units and estimated profit margins from those sales that were used in determining current South Dakota retail electric rates. Net asset-based margin sharing accumulated shortfalls will be subject to recovery or refund through future retail rate adjustments in South Dakota. Minnesota Transmission Rider Accrued Revenues are expected to be recovered from Minnesota retail electric customers over 12 months beginning in January 2012. The Accumulated Reserve for Estimated Removal Costs – Net of Salvage is reduced as actual removal costs, net of salvage revenues, are incurred. No schedule has been set for the return of the March 31, 2011 Minnesota Transmission Rider Accrued Refund balance. South Dakota – Nonasset-Based Margin Sharing Excess represents 25% of OTP’s South Dakota share of actual profit margins on nonasset-based wholesale sales of electricity. The excess margins accumulated annually will be subject to refund through future retail rate adjustments in South Dakota in the following year. If for any reason, OTP ceases to meet the criteria for application of guidance under ASC 980 for all or part of its operations, the regulatory assets and liabilities that no longer meet such criteria would be removed from the consolidated balance sheet and included in the consolidated statement of income as an extraordinary expense or income item in the period in which the application of guidance under ASC 980 ceases. 17 5. Forward Contracts Classified as Derivatives Electricity Contracts All of OTP’s wholesale purchases and sales of energy under forward contracts that do not meet the definition of capacity contracts are considered derivatives subject to mark-to-market accounting. OTP’s objective in entering into forward contracts for the purchase and sale of energy is to optimize the use of its generating and transmission facilities and leverage its knowledge of wholesale energy markets in the region to maximize financial returns for the benefit of both its customers and shareholders. OTP’s intent in entering into certain of these contracts is to settle them through the physical delivery of energy when physically possible and economically feasible. OTP also enters into certain contracts for trading purposes with the intent to profit from fluctuations in market prices through the timing of purchases and sales. As of March 31, 2011 OTP had recognized, on a pretax basis, $632,000 in net unrealized gains on open forward contracts for the purchase and sale of electricity. The market prices used to value OTP’s forward contracts for the purchases and sales of electricity and electricity generating capacity are determined by survey of counterparties or brokers used by OTP’s power services’ personnel responsible for contract pricing, as well as prices gathered from daily settlement prices published by the Intercontinental Exchange and CME Globex. For certain contracts, prices at illiquid trading points are based on a basis spread between that trading point and more liquid trading hub prices. These basis spreads are determined based on available market price information and the use of forward price curve models. The fair value measurements of these forward energy contracts fall into level 2 of the fair value hierarchy set forth in ASC820-10-35. The following tables show the effect of marking to market forward contracts for the purchase and sale of electricity and the location and fair value amounts of the related derivatives reported on the Company’s consolidated balance sheets as of March31,2011 and December 31, 2010, and the change in the Company’s consolidated balance sheet position from December31, 2010 to March 31, 2011: (in thousands) March 31, December 31, Current Asset – Marked-to-Market Gain $ $ Regulatory Asset – Deferred Marked-to-Market Loss Total Assets Current Liability – Marked-to-Market Loss ) ) Regulatory Liability – Deferred Marked-to-Market Gain ) ) Total Liabilities ) ) Net Fair Value of Marked-to-Market Energy Contracts $ $ (in thousands) Year-to-Date March 31, 2011 Fair Value at Beginning of Year $ Less: Amounts Realized on Contracts Entered into in 2009 and Settled in 2011 ) Amounts Realized on Contracts Entered into in 2010 and Settled in 2011 ) Changes in Fair Value of Contracts Entered into in 2009 in 2011 Changes in Fair Value of Contracts Entered into in 2010 in 2011 ) Net Fair Value of Contracts Entered into in 2009 and 2010 at End of Period 635 Changes in Fair Value of Contracts Entered into in 2011 (3
